EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Gates on 06/17/2022.

The application has been amended as follows: 

1. (Currently amended)	A fixed-wing short-takeoff-and-landing aircraft comprising: 
an airframe comprising a rear wing assembly and a forward wing assembly positioned forward of the rear wing assembly, wherein the forward wing assembly is non-rotatably fixed within the airframe, and wherein the rear wing assembly is non-rotatably fixed within the airframe; 
a rear plurality of blowing rotor assemblies operatively coupled to the rear wing assembly proximate to leading edge regions of the rear wing assembly, wherein the rear plurality of blowing rotor assemblies are configured to blow air across the rear wing assembly to induce lift in the rear wing assembly; and 
a forward plurality of blowing rotor assemblies operatively coupled to the forward wing assembly proximate to leading edge regions of the forward wing assembly, wherein the forward plurality of blowing rotor assemblies are configured to blow air across the forward wing assembly to induce lift in the forward wing assembly;
wherein the airframe further comprises a fuselage having an internal volume that is configured to receive a payload, wherein the forward wing assembly and the rear wing assembly are operatively coupled to the fuselage and longitudinally separated along a length of the fuselage, wherein the fuselage comprises one or more access doors that are configured to permit access to the internal volume of the fuselage, wherein each access door of the one or more access doors is positioned along the fuselage between the forward wing assembly and the rear wing assembly, wherein each access door of the one or more access doors comprises a rear access door portion that is configured to pivot open rearwardly to shield ingress and egress to the fuselage from at least a portion of the rear plurality of blowing rotor assemblies and a forward access door portion that is configured to pivot open forwardly to shield ingress and egress to the fuselage from at least a portion of the forward plurality of blowing rotor assemblies.

2. (Original)	The aircraft of claim 1, wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies comprises a blowing rotor that is configured to rotate on a fixed axis of rotation, and wherein the fixed axis of rotation is fixed relative to a longitudinal axis of the aircraft. 

3. (Currently amended)	The aircraft of claim [[2]] 1, wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies comprises a blowing rotor, wherein the blowing rotor of one or more of the forward plurality of blowing rotor assemblies is configured to selectively fold into a low-profile configuration, and wherein the blowing rotor of one or more of the rear plurality of blowing rotor assemblies is configured to selectively fold into a low-profile configuration.

4. (Original)	The aircraft of claim 1, wherein the rear plurality of blowing rotor assemblies comprises 12 blowing rotor assemblies. 

5. (Original)	The aircraft of claim 1, wherein the forward plurality of blowing rotor assemblies comprises 6 blowing rotor assemblies.

6. (Cancelled).

7. (Original)	The aircraft of claim 1, wherein the forward wing assembly and the rear wing assembly are separated along a length of the aircraft by a longitudinal separation, wherein the longitudinal separation is defined as a threshold fraction of a total length of the aircraft, wherein the threshold fraction is at most 75%.   

8. (Original)	The aircraft of claim 1, wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies has a spinning diameter, and wherein the spinning diameter of each blowing rotor assembly of the forward plurality of blowing rotor assemblies is vertically non-overlapping with the spinning diameter of each blowing rotor assembly of the rear plurality of blowing rotor assemblies.

9. (Original)	The aircraft of claim 1, wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies comprises a blowing rotor that has a spinning diameter, wherein the spinning diameter of each blowing rotor of the forward plurality of blowing rotor assemblies is a threshold fraction of an average blown width of the forward wing assembly, and the spinning diameter of each blowing rotor of the rear plurality of blowing rotor assemblies is a threshold fraction of an average blown width of the rear wing assembly, wherein the threshold fraction of the spinning diameter of each blowing rotor of the forward plurality of blowing rotor assemblies is at most 50%, and wherein the threshold fraction of the spinning diameter of each blowing rotor of the rear plurality of blowing rotor assemblies is at most 50%.


10. (Currently amended)	The aircraft of claim 1, wherein the rear wing assembly comprises:
 a rear right wing portion comprising a rear right flap that defines an inboard portion of a trailing edge of the rear right wing portion, and a right aileron that defines [[a]] an outboard portion of the trailing edge of the rear right wing portion; and
a rear left wing portion comprising a rear left flap that defines an inboard portion of a trailing edge of the rear left wing portion, and a left aileron that defines an outboard portion of the trailing edge of the rear left wing portion; 
wherein the rear left flap is configured to adjust lift induced in the rear left wing portion by directing air blown across the rear left wing portion by a left inboard subset of the rear plurality of blowing rotor assemblies, and the rear right flap is configured to adjust lift induced in the rear right wing portion by directing air blown across the rear right wing portion by a right inboard subset of the rear plurality of blowing rotor assemblies; and 
wherein the left aileron is configured to adjust lift induced in the rear left wing portion by directing air blown across the rear left wing portion by a left outboard subset of the rear plurality of blowing rotor assemblies, and the right aileron is configured to adjust lift induced in the rear right wing portion by directing air blown across the rear right wing portion by a right outboard subset of the rear plurality of blowing rotor assemblies.

11. (Original)	The aircraft of claim 1, wherein the aircraft is configured to takeoff and land with a runway length of at most 35 meters. 

12. (Original)	The aircraft of claim 1, wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies is configured to be independently operated; and
wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies is configured to output a differential blowing power responsive to independent operation to control one or more of:
(i) a pitching moment in the aircraft; 
(ii) a yawing moment in the aircraft; 
(ii) a rolling moment in the aircraft; and 
(iv) a velocity of the aircraft.  

13. (Original)	The aircraft of claim 1, wherein the forward plurality of blowing rotor assemblies comprises a forward left subset of blowing rotor assemblies that are operatively coupled to a forward left wing portion of the forward wing assembly and a forward right subset of blowing rotor assemblies that are operatively coupled to a forward right wing portion of the forward wing assembly, wherein the rear plurality of blowing rotor assemblies comprises a rear left subset of blowing rotor assemblies that are operatively coupled to a rear left wing portion of the rear wing assembly and a rear right subset of blowing rotor assemblies that are operatively coupled to a rear right wing portion of the rear wing assembly; and 
wherein each of the forward left subset of blowing rotor assemblies, the forward right subset of blowing rotor assemblies, the rear left subset of blowing rotor assemblies, and the rear right subset of blowing rotor assemblies are configured to be independently operated to permit four-zone thrust vectoring control over the aircraft. 

14. (Original)	The aircraft of claim 1, wherein the forward plurality of blowing rotor assemblies and the rear plurality of blowing rotor assemblies are electrically powered.

15. (Original)	The aircraft of claim 1, wherein the aircraft further comprises a jet engine that is operatively coupled to the airframe.

16. (Cancelled).

17. (Currently amended)	The aircraft of claim 1, 

18. (Cancelled).



19. (Currently amended)	A fixed-wing short-takeoff-and-landing aircraft comprising: 
an airframe comprising a rear wing assembly and a forward wing assembly positioned forward of the rear wing assembly, wherein the forward wing assembly is non-rotatably fixed within the airframe, and wherein the rear wing assembly is non-rotatably fixed within the airframe; 
a rear plurality of blowing rotor assemblies operatively coupled to the rear wing assembly proximate to leading edge regions of the rear wing assembly, wherein the rear plurality of blowing rotor assemblies are configured to blow air across the rear wing assembly to induce lift in the rear wing assembly; and 
a forward plurality of blowing rotor assemblies operatively coupled to the forward wing assembly proximate to leading edge regions of the forward wing assembly, wherein the forward plurality of blowing rotor assemblies are configured to blow air across the forward wing assembly to induce lift in the forward wing assembly;
wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies comprises a blowing rotor that is configured to rotate on a fixed axis of rotation, and wherein the fixed axis of rotation is fixed relative to a longitudinal axis of the aircraft;
wherein the blowing rotor of one or more of the forward plurality of blowing rotor assemblies is configured to selectively fold into a low-profile configuration, and wherein the blowing rotor of one or more of the rear plurality of blowing rotor assemblies is configured to selectively fold into a low-profile configuration;
wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies has a spinning diameter, and wherein the spinning diameter of each blowing rotor assembly of the forward plurality of blowing rotor assemblies is vertically non-overlapping with the spinning diameter of each blowing rotor assembly of the rear plurality of blowing rotor assemblies;
wherein each blowing rotor has a spinning diameter, wherein the spinning diameter of each blowing rotor of the forward plurality of blowing rotor assemblies is a threshold fraction of an average blown width of the forward wing assembly, and the spinning diameter of each blowing rotor of the rear plurality of blowing rotor assemblies is a threshold fraction of an average blown width of the rear wing assembly, wherein the threshold fraction of the spinning diameter of each blowing rotor of the forward plurality of blowing rotor assemblies is at most 50%, and wherein the threshold fraction of the spinning diameter of each blowing rotor of the rear plurality of blowing rotor assemblies is at most 50%;
wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies is configured to be independently operated, and wherein each blowing rotor assembly of the forward plurality of blowing rotor assemblies and each blowing rotor assembly of the rear plurality of blowing rotor assemblies is configured to output a differential blowing power responsive to independent operation to control one or more of:
(i) a pitching moment in the aircraft; 
(ii) a yawing moment in the aircraft; 
(ii) a rolling moment in the aircraft; and 
(iv) a velocity of the aircraft; and
wherein the forward plurality of blowing rotor assemblies and the rear plurality of blowing rotor assemblies are electrically powered.


20. (Currently amended)	A method of operating [[a]] the fixed-wing short-takeoff-and-landing aircraft of claim 19, the method comprising: 
inducing lift in [[a]] the forward wing assembly of the aircraft by blowing air across the forward wing assembly with [[a]] the forward plurality of blowing rotor assemblies 
inducing lift in [[a]] the rear wing assembly of the aircraft by blowing air across the rear wing assembly with [[a]] the rear plurality of blowing rotor assemblies 

21.	(New)	The aircraft of claim 19, further comprising a jet engine operatively coupled to the airframe.

22.	(New)	The aircraft of claim 1, further comprising a jet engine operatively coupled to the airframe.

23.	(New)	A method of operating the fixed-wing short-takeoff-and-landing aircraft of claim 1, the method comprising: 
inducing lift in the forward wing assembly of the aircraft by blowing air across the forward wing assembly with the forward plurality of blowing rotor assemblies; and 
inducing lift in the rear wing assembly of the aircraft by blowing air across the rear wing assembly with the rear plurality of blowing rotor assemblies.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Oliver (US 8,800,912 B2) discloses a similar aircraft with a front lower wing (116) with a wing mounted motor (126) and a higher rear wing (112) having a motor (126), and further illustrates a door (See Figs. 2A and 2B) which presumably opens up, down, left or right, but is silent on a pair of doors which open in opposite left (open forwardly) and right (open rearwardly) directions.
Of course this type of dual opening door is known on aircraft Amante (US 10533356 B2), just not on dual fore and aft wing aircraft as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642